DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on December 23, 2020 has been received and fully considered.
Previous claim rejection made under 35 U.S.C. 112 (b) regarding the term “a high grade microcrystalline cellulose” is withdrawn in view of applicant’s remarks. 
Previous claim rejection made under 35 U.S.C. 112 (b) regarding the use of trademarks is maintained for reasons of record. 
Previous claim rejection made under 35 U.S.C. 103 over Graef et al. (US 9913826 B2) in view of Dalziel et al. (US 2018/0125789 A1) is maintained for reasons of record.  
Previous claim rejection made under 35 U.S.C. 103 over Graef and Dalziel and further in view of OPADRY QX (“Film coatings Opadry QX”, Colorcon, 2016) is withdrawn in view of cancelation of claim 30. 

Obviousness-type double patenting rejection made over the claims of copending Application No. 16/361587 (reference application) in view of Graef and Dalziel is maintained for reasons of record.
Obviousness-type double patenting rejection made over the claims of copending application no. 16/361587, Graef and Dalziel and further in view of OPADRY QX is withdrawn in view of cancelation of claim 30. 

Obviousness-type double patenting rejection made over claims 1- 10 of U.S. Patent No. 10513497 B2 in view of Graef and Dalziel is maintained for reasons of record. 
Obviousness-type double patenting rejection made over claims 1- 10 of U.S. Patent No. 10513497 B2, Graef and Dalziel and further in view of OPADRY QX is withdrawn in view of cancelation of claim 30. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “UF-702” and “UF-711”; claim 15 recites “KG-802” and “KG-1000”.  These terms appear to be product numbers or trade names that can change over time or otherwise render the claims vague and indefinite.    Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. In this case, applicant used the names “UF-702”, “UF-711”, “KG-802” and “KG-1000” to define the type of microcrystalline cellulose products used in the invention; such use is an improper use of a trade name.  

Response to Arguments: Applicant argues that these terms refer to specific products “that generally possess certain characteristics and properties”.  The terms UF and KG refer to different grades of microcrystalline cellulose CeolusTM, which is manufactured by Asahi Kasei. The list of the products and their properties as shown in applicant’s response p. 9 is from the manufacturer’s website, which indicates that the source of these products.  According to MPEP 2173.05(u) and as indicated above in the rejection, a trade name used in a claim as a limitation to identify or describe a particular material o product, the claim does not comply with the requirements of the 35 US.C. 112 (b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 15- 29 and 31 remain rejected and claim 32 is newly rejected  under 35 U.S.C. 103 as being unpatentable over in view of Graef et al. (US 9913826 B2, published March 13, 2018, cited in IDS) (“Graef” hereunder) in view of Dalziel et al. (US 2018/0125789 A1, priority to October 12, 2016) (“Dalziel” hereunder). 
Graef teaches a compound VIIa which meets AG-10 of instant claims when Ra is COOH.  

    PNG
    media_image1.png
    370
    734
    media_image1.png
    Greyscale

The reference teaches that the compound is useful in treating a transthyretin (TRR) amyloid disease, and suitable pharmaceutical preparation forms include compressed and film coated tablets.  See Compositions for Oral Administration; Solid Compositions for Oral Administration. 
Graef fails to teach the specific tablet formulation as defined in the present claims. 
Dalziel teaches a high drug load tablets comprising an active drug (60 %), microcrystalline cellulose (Ceolus UF-711, 27.50 wt %), croscarmellose sodium (1 wt %) and magnesium stearate (1.50%).  See instant claims 7-24 and 29.  The disclosed tablet provides 300 mg strength.  Other types of microcrystalline cellulose such as KG-1000 and KG-802 are disclosed in paragraph [0070]. The reference teaches that the tablets can be film coated with appropriate film coating systems, such as Opadry II.  See [0858]; instant claim 29.  The reference further teaches that the formulation enables minimizing the number of pills to be swallowed by a patient per dose and has suitable size for ease of swallowing and properly release the drug for the targeted therapeutic effect.  See [0006]. The reference also cites manufacturer’s advantages including time and cost efficiency.  
Given the teachings and suggestions to make tablets formulations comprising therapeutic benefits of the compounds VIIa as in Graef, one of ordinary skill in the art would have been obviously motivated to look for suitable pharmaceutical dosage form such as Dalziel.  The skilled artisan would have been motivated to do so, as Dalziel teaches that the high drug load formulation is beneficial to patients by reducing the burden of frequent administration or swallowing big pills, and manufacturers can also reduce time and cost in production.  Since Graef teaches and suggests that the compound or its salts are suitable for tablet formulation, the skilled artisan would have had a reasonable expectation of successfully producing safe oral dosage forms comprising AG10 that are easy for patients to swallow and efficient to produce.  See instant claims 1-11, 13, 15-18, 21-24, 28-29 and 32.  
Regarding amended claim 1 and new claim 32, the spherical morphology and porous structure and needle like structure are inherent characteristics of the commercially available products.  See applicant’s own admission, published specification, [0041].  
Regarding claims 19 and 20, Dalziel teaches that a disintegrant can be used up to about 10 % by weight of the tablet.  Optimization of the concentration of the disintegrant by routine experimentations to meet a desired dissolution property would have been obvious to one of ordinary skill in the art.  
Regarding claims 25-27, Dalziel teaches that the disclosed tablet formulation “rapidly disintegrates in liquid”.  See [0009].  
Regarding claim 31, Graef teaches suitable inorganic acid salts of the compound VIIa includes hydrochloric acid salts.  See col. 7, lines 13-16.  
Regarding claim 32, Dalziel teaches that using the highly compactable microcrystalline cellulose as a filler enables making a table comprising from about 50 to about 70 % of the active ingredient by weight relative to the total weight of the tablet.  Thus one of ordinary skill in the art would have had a reasonable expectation of successfully producing a high loading tablet comprising AG10 by combining the teachings of the references.   
  Response to Arguments
Applicant's arguments filed on December 23, 2020 have been fully considered but they are not persuasive. 
Applicant argues that production of high drug load tablets comprising AG10 was unexpected, but Dalziel teaches and suggests that the high compactable microcrystalline cellulose enables high loading of active ingredients.  In view of such teachings and suggestions, one of ordinary skill in the art would have been motivated to use the same grade of microcrystalline cellulose to make high loading tablets with a reasonable expectation of success. Noting the mention of “other grades of microcrystalline cellulose”, applicant states, “Dalziel cites PH-102 and other PH grade microcrystalline cellulose compounds as suitable fillers to successfully formulate ‘high strength/high drug load tablets’ of Compound 1”.  Examiner respectfully disagrees with such interpretation.  The entire Dalziel disclosure is devoted to using high compactable grade MCC such as UF-711 to make high loading tablets (60 wt %). The preceding paragraph [0265] clearly states the different results obtained when using UF-711 and PH-101: 
The compressibility of UF-711 MCC grade is 50% higher than that of conventional PH-101 grade MCC. In addition, using angle of repose as an indicator of flow properties, the UF-711 grade has better flow than PH-101, and flow equally well as PH-102, despite having increased compactibility than either PH-101 or PH-102. This is unexpected since the high compressibility grades of MCC often have worse flow properties in exchange for increased compactibility. These two properties of UF-711 were surprisingly useful for Compound 1 high drug load blends and tablets since they facilitate high tablet hardness. In one embodiment, the compactibility of UF-711 allows a greater drug load than otherwise expected. In another embodiment, tablets described herein include pharmaceutical excipients such as filler(s) and optionally with a glidant and/or binding agent to prepare a mixture that has compressibility and flowability properties similar to those of UF-711 for use in preparing high strength tablets of Compound 1.

	Since the reference clearly teaches that that the compactibiltiy of UF-711 MCC allows higher loading than expected, the mention in the following paragraph that in some other embodiments PH-101 or PH-102 MCC can be used, should be interpreted to mean that either it can be optionally used as additional fillers or to make regular loading tablets. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 13, 15- 29, 31 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/361587 (reference application) in view of Graef and Dalziel.  
The ‘587 claims disclose that a therapeutically effective amount of AG10 in HCl salt form is orally administered to a subject to treat TTR amyloidosis.  The daily dosage is about 1600 mg.  See reference claim 1. 
Graef teaches a compound VIIa which meets AG-10 of instant claims when Ra is COOH.  

    PNG
    media_image1.png
    370
    734
    media_image1.png
    Greyscale

The reference teaches that the compound is useful in treating a transthyretin (TRR) amyloid disease, and suitable pharmaceutical preparation forms include compressed and film coated tablets.  See Compositions for Oral Administration; Solid Compositions for Oral Administration. 
Dalziel teaches a high drug load tablets comprising an active drug (60 %), microcrystalline cellulose (Ceolus UF-711, 27.50 wt %), croscarmellose sodium (1 wt %) and magnesium stearate (1.50%).  See instant claims 7-24, 29 and 30.  The disclosed tablet provides 300 mg strength.  Other types of microcrystalline cellulose such as KG-1000 and KG-802 are disclosed in paragraph [0070]. The reference teaches that the tablets can be film coated with appropriate film coating systems, such as Opadry II.  See [0858]; instant claim 29.  The reference further teaches that the formulation enables minimizing the number of pills to be swallowed by a patient per dose and has suitable size for ease of swallowing and properly release the drug for the targeted therapeutic effect.  See [0006]. The reference also cites manufacturer’s advantages including time and cost efficiency.  
It would have been obvious to modify the teachings of the ‘587 claims and make a high drug load tablet as motivated by Graef and Dalziel.  The skilled artisan would have been motivated to do so, as 1) Graef teaches the same therapeutic use of AG10 or its salts, and suggests making tablets for oral administration; and 3) Dalziel teaches that high drug load formulation which is beneficial to patients by reducing the burden of frequent administration or swallowing big pills and advantageous to manufacturers by reducing time and cost in production.  Since Graef teaches and suggests that the compound or its salts are suitable for tablet formulation, the skilled artisan would have had a reasonable expectation of successfully producing safe oral dosage forms comprising AG10 that are easy for patients to swallow and efficient to produce.  See instant claims 1-11, 13, 15-18, 21-24 and 28-29.  
Regarding amended claim 1 and new claim 32, the spherical morphology and porous structure and needle like structure are inherent characteristics of the commercially available products.  See applicant’s own admission, published specification, [0041].  
Regarding claims 19 and 20, Dalziel teaches that a disintegrant can be used up to about 10 % by weight of the tablet.  Optimization of the concentration of the disintegrant by routine experimentations to meet a desired dissolution property would have been obvious to one of ordinary skill in the art.  
Regarding claims 25-27, Dalziel teaches that the disclosed tablet formulation “rapidly disintegrates in liquid”.  See [0009].  
Regarding claim 31, Graef teaches suitable inorganic acid salts of the compound VIIa includes hydrochloric acid salts.  See col. 7, lines 13-16.  
Regarding claim 32, Dalziel teaches that using the highly compactable microcrystalline cellulose as a filler enables making a table comprising from about 50 to about 70 % of the active ingredient by weight relative to the total weight of the tablet.  Thus one of ordinary skill in the art would have had a reasonable expectation of successfully producing a high loading tablet comprising AG10 by combining the teachings of the references.   

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


  Claims 1-10, 13, 15- 29, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 10 of U.S. Patent No. 10513497 B2  in view of Graef and Dalziel.  
The ‘497 claims disclose crystalline form Tape A of Formula IX, which is AG10 of the present claims. The reference teaches its HCl salt.  See instant claims 1 and 31. 
The ‘497 claims does not disclose the tablet formulation as defined by present claims. 
Graef and Dalziel are relied upon as discussed above.
It would have been obvious to modify the teachings of the ‘497 claims and make a high drug load tablet as motivated by Graef and Dalziel.  The skilled artisan would have been motivated to do so, as 1) Graef teaches a therapeutic use of AG10 or its salts, and suggests making tablets for oral administration; and 3) Dalziel teaches that high drug load formulation which is beneficial to patients by reducing the burden of frequent administration or swallowing big pills and advantageous to manufacturers by reducing time and cost in production.  Since Graef teaches and suggests that the compound or its salts are suitable for tablet formulation, the skilled artisan would have had a reasonable expectation of successfully producing safe oral dosage forms comprising AG10 that are easy for patients to swallow and efficient to produce.  See instant claims 1-11, 13, 15-18, 21-24 and 28-29.  
Regarding amended claim 1 and new claim 32, the spherical morphology and porous structure and needle like structure are inherent characteristics of the commercially available products.  See applicant’s own admission, published specification, [0041].  
Regarding claims 19 and 20, Dalziel teaches that a disintegrant can be used up to about 10 % by weight of the tablet.  Optimization of the concentration of the disintegrant by routine experimentations to meet a desired dissolution property would have been obvious to one of ordinary skill in the art.  
Regarding claims 25-27, Dalziel teaches that the disclosed tablet formulation “rapidly disintegrates in liquid”.  See [0009].  
Regarding claim 32, Dalziel teaches that using the highly compactable microcrystalline cellulose as a filler enables making a table comprising from about 50 to about 70 % of the active ingredient by weight relative to the total weight of the tablet.  Thus one of ordinary skill in the art would have had a reasonable expectation of successfully producing a high loading tablet comprising AG10 by combining the teachings of the references.   


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617